Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed on 26 October 2021.
Claims 1-19 are presently pending for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely current rejection or any matter specifically challenged in the argument.
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill et al., U. S. Patent Publication No. 2015/0063164 in view of Lal, U. S. Patent Publication No. 2019/0394858 and further in view of ISOMAKI et al, U. S. Patent Publication No. 2016/0323457.
Regarding claim 1, Hemphill discloses a method, comprising: provisioning a smart device in a network management platform and a device management platform to allow the smart device to communicate using a network and use at least one service of the device management platform (see Hemphill, ¶ [0004]; a method for provisioning electronic devices is disclosed), the provisioning including storing a device identifier of the smart device in a network management data store accessible to the network management platform, the device identifier based on the device information, storing the 
Although Hemphill discloses the invention substantially as claimed, it does not explicitly disclose receiving a first message from the smart device, the first message including the device identifier; determining that the smart device may communicate over the network based on the device identifier; determining that the smart device is to be provided the at least one service based on the device identifier.
Lal teaches receiving a first message from the smart device, the first message including the device identifier; determining that the smart device may communicate over the 
Although the combination of Hemphill-Lal discloses the invention substantially as claimed, they do not explicitly disclose proving network address that distinct from device identifier for establishing communication path. 
ISOMAKI teaches proving network address that distinct from device identifier for establishing communication path (see ISOMAKI, ¶ [0009] and [0025]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of ISOMAKI with that of Hemphill-Lal in order to efficiently identify authenticate and verify the smart device requesting to establish communication path.

Regarding claim 2, Hemphill-Lal- ISOMAKI teaches wherein the at least one service is one of requesting device configuration data, providing device configuration data, requesting device operational data, or activating a device capability (see Hemphill, ¶ [0007]).



Regarding claim 4, Hemphill-Lal- ISOMAKI teaches further comprising: receiving location information for the smart device, the location information reflecting a current location of the smart device and performing an action by the device management platform based on the location information, the action comprising one of: (a) validating that the smart device is in a desired location, by comparing the location information to previously provided expected smart device location information, and not providing the at least one service when the location information does not geographically correspond to the previously provided expected smart device location information, or (b) associating the smart device with a fixture, the fixture having fixture location information that geographically corresponds to the location information (see Hemphill, ¶ [0012] and Lal, ¶ [0064] and [0073]). Same motivation utilized for claim 1 applies equally as well to claim 4.

Regarding claim 5, Hemphill-Lal- ISOMAKI teaches wherein the device management network address is a Short Messaging Service (SMS) address, and the network interface facility includes an SMS gateway (see Hemphill, ¶ [0014]).



Regarding claim 7, Hemphill-Lal- ISOMAKI teaches wherein provisioning the smart device further includes one of:(a) (1) providing the device information and the entity information to the device management platform, and (2) providing by the device management platform the device information to the network management platform; or (b) (1) providing the device information and the entity information to the network management platform, and (2) providing by the network management platform the device information and the entity information to the device management platform (see Hemphill, ¶ [0004] and [0013]).

Regarding claim 8, Hemphill-Lal- ISOMAKI teaches wherein the smart device is a smart lighting device, and the at least one service includes activating a light source of the smart lighting device (see Hemphill, ¶ [0005] and [0039]).

Regarding claim 9, Hemphill-Lal- ISOMAKI teaches further comprising: receiving a first request for a type of smart device from a user device associated with an entity; providing a second request to a system associated with a manufacturer of the smart device, the second request including information identifying the type of smart device and entity information associated with the entity; in response to the second request, receiving a notification message from the system, the notification message including the 

Claim 10 list all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10

Regarding claim 11, Hemphill discloses a system, comprising: a network control platform including a network management component, a device management component, and a network interface facility, wherein the network control platform is configured to provision a smart device in the network control platform to allow the smart device to communicate using a network (see Hemphill, ¶ [0004]; a method for provisioning electronic devices is disclosed), including: storing a device identifier of the smart device in a network management data store accessible to the network management platform, the device identifier based on device information, providing the smart device with a device management network address, the device management network address being a network address associated with the network interface facility providing access to the device management component; provision the smart device in the device management component to allow the smart device to use at least one service of the device management component, including storing the device identifier of the smart device in a device management component data store accessible to the device management platform (see Hemphill, ¶ [0008] and [0010]; the provisioning system stores the device identifier and addresses of the device for communication 
Although Hemphill discloses the invention substantially as claimed, it does not explicitly disclose wherein the network control platform is further configured to: receive a first message from the smart device, the first message including the device identifier, determine that the smart device may communicate over the network based on the device identifier, determine that the smart device is to be provided the at least one service based on the device identifier (see Lal, ¶ [0008]-[0009] and [0037]-[0039]; smart device identifier is received and based on the received identifier service is provided to the smart device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Lal with that of Hemphill in order to efficiently and properly configure and complete the setup of the smart lighting device with the management network.

ISOMAKI teaches proving network address that distinct from device identifier for establishing communication path (see ISOMAKI, ¶ [0009] and [0025]-[0026]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of ISOMAKI with that of Hemphill-Lal in order to efficiently identify authenticate and verify the smart device requesting to establish communication path.

Regarding claim 12, Hemphill-Lal- ISOMAKI teaches wherein the at least one service is one of requesting device configuration data, providing device configuration data, requesting device operational data, or activating a device capability (see Hemphill, ¶ [0007]).

Regarding claim 13, Hemphill-Lal- ISOMAKI teaches wherein provisioning the smart device in the device management component further includes associating the smart device with the entity in the device management component based on the entity information, and determining that the at least one service is applicable to the smart device based on association with the entity (see Hemphill, ¶ [0013] and [0077]).

Regarding claim 14, Hemphill-Lal- ISOMAKI teaches wherein the network control platform is further configured to: receive location information for the smart device, the 

Regarding claim 15, Hemphill-Lal- ISOMAKI teaches wherein the device management network address is a Short Messaging Service (SMS) address, and the network interface facility includes an SMS gateway (see Hemphill, ¶ [0014]).

Regarding claim 16, Hemphill-Lal- ISOMAKI teaches wherein the device management network address is an Internet Protocol (IP) address, and the network interface facility includes a packet gateway (see Hemphill, ¶ [0011] and [0080]).

Regarding claim 17, Hemphill-Lal- ISOMAKI teaches wherein the network control platform is further configured to one of:(a) (1) provide the device information and the entity information to the device management component, and (2) provide by the device management component the device information to the network control platform; or (b) 

Regarding claim 18, Hemphill-Lal- ISOMAKI teaches wherein the smart device is a smart lighting device, and the at least one service includes activating a light source, detecting an outage, or requesting power consumption data (see Hemphill, ¶ [0005] and [0039]).

Regarding claim 19, Hemphill-Lal- ISOMAKI teaches further comprising a service platform communicatively coupled to the network control platform, wherein the service platform is configured to receive a first request for a type of smart device from a user device associated with the entity, provide a second request to a system associated with a manufacturer of the smart device, the second request including information identifying the type of smart device and entity information associated with the entity, in response to the second request, receive a notification message from the system, the notification message including the device information associated with the smart device, and provide the device information and the entity information to the network control platform (see Hemphill, ¶ [0039] and [0085]).

Regarding clam 20, Hemphill-Lal-ISOMAKI teaches wherein the device identifier includes one or more of: an international mobile equipment identity (IMEI) number, a .

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444